Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection
In claim 5, line 20, the phrase of “using the modified correlation” ended with period. The period should be deleted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
1, p2,...,pm) comprising at least a first fluid property (p1) directed to one of the phases of the target fluid, either liquid or gas, and a second fluid property (p2) directed to a gas/liquid ratio of the target fluid, wherein the method comprises the following steps:

a)  assigning a probability density function (f1) for the first fluid property (p1) and a probability density function (f2) for the second fluid property (p2);
b)  providing m - 2 correlations c3, …, cm dependent at least on p1 and/or p2 properties such that pj = ci(p1,p2); i  = 3,…,m;
c)   for each property pt,i = 3,....., m
-    generating, automatically by a computer system, r sample values 

    PNG
    media_image1.png
    36
    82
    media_image1.png
    Greyscale
 
wherein 

    PNG
    media_image2.png
    37
    24
    media_image2.png
    Greyscale
    is a random sample according to its probability density function f1 and 

    PNG
    media_image3.png
    32
    26
    media_image3.png
    Greyscale
is a random sample according to its probability density function f2;
-    generating, automatically by a computer system, a probability density function fi for property pi, from the r sample values 

    PNG
    media_image1.png
    36
    82
    media_image1.png
    Greyscale
;
d)  making available the characterizing properties pi,i=1,…,m of the fluid as the probability density functions (f1, f2,…,fm).”

In claim 1: all steps is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations.

Under step 2A prong 2,
The claims do not comprises any particular field of use and claims do not direct to any practical application.
1 do not comprise any significant elements/steps.
Under step 2B 
 Regarding Claim 16 comprises the “a computer program”, is the computer and software running on the computer. The computer is the general computer, which is not significantly more.
The depended claims 3-16 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
 Claim 2 just additionally describes additional details of fluid properties, which is insignificant additional elements/steps, because are well-known and conventional, as evidence provide by Merino-Garcia “An innovative approach for formation fluid typing with API and GOR assessments in real time from mud gas data”  and Schluberger (WO 2011/007268).

Therefore claims 3-16 are similarly rejected under 35 U.S.C. 101.

1)  Examiner note regarding the prior art of the record:

Merino-Garcia “An innovative approach for formation fluid typing with API and GOR assessments in real time from mud gas data”  disclose see "Summary' and "Methodology”):

Computer implemented method for characterizing a target fluid of a hydrocarbon reservoir under uncertainty by means of m predetermined fluid properties (pi, p2 ,...,Pm) (see "Summary": "Two parameters (alpha and beta) to describe the composition of the hydrocarbon fluids”) comprising at least a first fluid property ( p1) (alpha) directed to one 
"Mudgas ratios an delineation of alpha-beta regions to predict fluid type, API and GOR”. And Fig. 2b, see Methodology, where fluid type: fluid type is established from mud gas ratios;
Determine alpha and beta values are first delineated in agreement with the fluid type (Fig. 2b);

Schluberger (WO 2011/007268) describes a method for characterizing fluid properties using computer-implemented computational models and also applies probability density functions to capture the range of uncertainties of used parameters (Fig. 9 and 11, para [0032], [0035], [00122]).

VENKATARAMANAN LALITHA (US Pub. 2006/155474 A1), disclose (para [0017], where receiving fluid property data for at least two fluids with the fluid property data of at least one fluid being received from a device in a borehole.  In real-time with receiving the fluid property data from the borehole device, deriving respective fluid properties of the fluids; quantifying uncertainty in the derived fluid properties…fluid property data may include optical density from a spectroscopic channel of the device in the borehole and the present embodiment of the invention includes receiving uncertainty data with respect to the optical density…uncertainty associated with the predicted GOR may be derived.  In one preferred embodiment of the invention, probability that two downhole fluids are different may be determined based on predicted GOR and associated uncertainty for the two fluids).
 Chok (US Pub.2014/0278113) (para [0064], where Based on the final state probability distribution, the analysis 100 can perform additional processing as shown in FIG. 2B.  In particular, the processing of the results (Block 150) can determine the constituents of the fluid (Block 152), can compute the gas-to-oil ratio (GOR) (Block 154), and can 
determine other properties of interest.  Finally, the analysis 100 can determine a confidence level for each constituent estimated and functions thereof (e.g., fluid properties, such as GOR) (Block 156)).

In Claim 1, the closest prior arts either singularity or in combination, fail to anticipate or render obvious the following steps a) through d) in order:
“a) assigning a probability density function (f1) for the first fluid property (p1) and a probability density function (f2) for the second fluid property (p2);
b)  providing m - 2 correlations c3, …, cm dependent at least on p1 and/or p2 properties such that pj = ci(p1,p2); i  = 3,…,m;
c)  for each property pt,i = 3,..., m
-    generating, automatically by a computer system, r sample values 

    PNG
    media_image1.png
    36
    82
    media_image1.png
    Greyscale
 
wherein 

    PNG
    media_image2.png
    37
    24
    media_image2.png
    Greyscale
    is a random sample according to its probability density function f1 and 

    PNG
    media_image3.png
    32
    26
    media_image3.png
    Greyscale
is a random sample according to its probability density function f2;
-    generating, automatically by a computer system, a probability density function fi for property pi, from the r sample values 

    PNG
    media_image1.png
    36
    82
    media_image1.png
    Greyscale
;
d)  making available the characterizing properties pi,i=1,…,m of the fluid as the probability density functions (f1, f2,…,fm).”
  Claims 2-16 are not rejected under 102/103 due to their dependency on claim 1.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857